03/25/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              January 23, 2020 Session

                 RONALD C. YOUNG v. E.T. STAMEY, ET AL.

               Appeal from the Chancery Court for Anderson County
                 No. 18CH0073     M. Nichole Cantrell, Chancellor


                            No. E2019-00907-COA-R3-CV


This appeal concerns whether a city councilman is disqualified from office because he
also is employed by his city’s municipal school system. Ronald C. Young (“Young”) ran
against E.T. Stamey (“Stamey”) for a seat on the Clinton City Council. Stamey, the
incumbent, won. Afterward, Young filed suit in the Chancery Court for Anderson
County (“the Trial Court”) against Stamey as well as the Anderson County Election
Commission and its members (“the Commission”). Young alleged that, pursuant to
Tenn. Code Ann. § 7-51-1501 and the Clinton City Charter, Stamey is disqualified from
being a city councilman because he works for Clinton City Schools (“CCS”), albeit in a
noninstructional capacity. The Commission filed a motion for judgment on the
pleadings, and Stamey filed a motion for summary judgment. The Trial Court granted
both motions. Young appeals. We hold, first, that Stamey is not a city employee. We
hold further that even if Stamey is a city employee, as a noninstructional public school
employee he is allowed to run for city council pursuant to Tenn. Code Ann. § 49-5-301.
Finally, we hold that Young failed to state a claim against the Commission, which acted
solely in its ministerial capacity in certifying the election results. We affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                 Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which RICHARD H.
DINKINS and THOMAS R. FRIERSON, II, JJ., joined.

David A. Stuart, Clinton, Tennessee, for the appellant, Ronald C. Young.

Robert L. Bowman and Brandon L. Morrow, Knoxville, Tennessee, for the appellees, the
Anderson County Election Commission and its individual members, Joseph Rainey,
Chairman; Mary Matheny, Secretary; William Gallaher, D. Jane Miller, and William
“Bear” Stephenson.
Tasha C. Blakney, Knoxville, Tennessee, for the appellee, E.T. Stamey.


                                          OPINION

                                        Background

        On November 6, 2018, city council elections were held in Clinton, Tennessee.
Young ran against Stamey, an incumbent, for one of the seats. Stamey won, receiving
approximately 64% of the vote. On November 21, 2018, Young filed his Complaint to
Contest Election, for Declaratory Judgment, and for Injunctive Relief in the Trial Court
against Stamey and the Commission. In his complaint, Young alleged that “[a]t all times
material hereto, defendant, E. T. Stamey, is and has been an employee of the Town of
Clinton, Tennessee, in the athletic department of the town’s public school system. . . .”
Young asserted that Stamey was disqualified from holding office based on Article I, § 13,
of the Charter for the Town of Clinton, Tennessee, which provides that “[a] vacancy shall
exist if the Mayor or a Councilmember . . . accepts a position of employment with the
City. . . .” Young asserted further that Stamey was disqualified from seeking or holding
office on the basis of Tenn. Code Ann. § 7-51-1501, which provides that “unless
otherwise authorized by law or local ordinance, an employee of a municipal government
or of a metropolitan government shall not be qualified to run for elected office in the
local governing body of such local governmental unit in which the employee is
employed.” Tenn. Code Ann. § 7-51-1501 (2015). Young requested that the Trial Court
“enter declaratory judgment that defendant, E. T. Stamey, was not qualified to appear on
the ballot, and that plaintiff, the only qualified candidate appearing thereon, was and is
the lawful winner, and is entitled to assume and perform the duties of the office.” Young
also sought injunctive relief to prevent the Commission and its members “from approving
any ballot where an employee of the Town of Clinton seeks or purports to seek election
to the city council and likewise, from certifying any candidate elected to the city council
who is found or revealed to be an employee of the Town of Clinton.”

        In January 2019, the Commission filed an answer raising a number of defenses
including that it was unaware of Stamey’s employment status and that if Stamey were
disqualified, the proper remedy would be to declare the election void. Stamey filed his
own answer wherein he denied that he was a city employee. In March 2019, the
Commission filed a motion for judgment on the pleadings stating, in part: “The Election
Commission’s role in the challenged election was limited to its ministerial capacity and it
is not a necessary party to this civil action. Plaintiff has failed to state a claim against the
Election Commission.” Along with its motion for judgment on the pleadings, the
Commission filed a “Statement of Undisputed Material Facts pursuant to Tenn. R. Civ. P.
12.03 and 56.” The statement read as follows:
                                              -2-
             1. Mr. Young and Mr. Stamey ran against each other for a seat on
      the City Council for the Town of Clinton.
             2. The election was held on November 6, 2018.
             3. Mr. Stamey received a majority of the votes.
             4. The Election Commission certified Mr. Stamey as the winner of
      the election on November 19, 2018.
             5. Mr. Young filed his lawsuit on November 21, 2018, alleging that
      Mr. Stamey was not qualified to run for or hold the Clinton City Council
      seat because he was an employee of the City of Clinton.
             6. Prior to the filing of the above-captioned lawsuit, the Election
      Commission had no knowledge regarding Mr. Stamey’s employer.
      Moreover, the Election Commission was presented with no information,
      reliable or otherwise, indicating that Mr. Stamey was in any way ineligible
      to run for or hold the office which he sought.
             7. Prior to the November 6, 2018 election, neither Plaintiff Young
      nor anyone else filed a complaint or challenge with the Anderson County
      Election Commission regarding Defendant Stamey’s qualifications to hold
      the City Council position for which he sought and received the majority of
      the votes.

(Record citations omitted). In March 2019, Stamey filed a motion for summary judgment
acknowledging that he had worked for CCS since 2017, but that this did not make him a
city employee. Young filed a response to both motions. Young did not dispute any facts
contained in Stamey’s statement of undisputed material facts. As part of his response,
Young filed his Declaration Under Penalty of Perjury asserting that he had informed the
Commission of Stamey’s job with CCS but was told that the election results would be
certified anyway. In his Declaration, Young stated:

             1. On or about the 10th day of November, 2018, I was told that
      defendant, E. T. Stamey, appeared to be an employee of the Clinton City
      Schools, and that if he was a school department employee, he would be
      disqualified from being a member of the Clinton City Council. I was also
      told that there was an Opinion by the Tennessee Attorney General and
      Reporter specifically addressing the issue in the context of a teacher
      employed by the Clinton City School Department.
             2. On or about the 13th day of November, 2018, I visited Mark
      Stephens, Administrator of Elections for the Anderson County Election
      Commission, in his office and informed him that I had heard that Mr.
      Stamey was employed by the Clinton City Schools and therefore
      disqualified, according to the previously mentioned Opinion. I also

                                          -3-
      expressed my understanding that both a charter provision and a statute
      established his disqualification.
             3. On or about the 16th day of November, 2018, I visited again with
      Mr. Stephens, and on this occasion I provided him with a copy of Opinion
      No. 08-72 dated the 31st day of March, 2008, by the Tennessee Attorney
      General and Reporter. A true and exact copy of the same is attached hereto
      as an exhibit.
             4. Mr. Stephens told me in substance that regardless of the Opinion
      of the Tennessee Attorney General and Reporter, “We are going to certify
      the election.”

       The Attorney General Opinion that Young referenced in his Declaration, Opinion
08-72, reads as follows:

                                     QUESTION

      Given the provisions of the Charter of the City of Clinton and the
      provisions of Tenn. Code Ann. § 7-51-1501, is a school teacher of the city
      school system eligible to be a candidate for the city legislative body?

                                      OPINION

      No. Tenn. Code Ann. § 7-51-1501 disqualifies municipal employees from
      eligibility to serve on the municipality’s legislative body unless otherwise
      authorized by law or local ordinance. The charter and ordinances of the
      City of Clinton do not authorize such eligibility.

                                     ANALYSIS

             Section 7-51-1501 of the Tennessee Code provides as follows:

             [U]nless otherwise authorized by law or local ordinance, an
             employee of a municipal government or of a metropolitan
             government shall not be qualified to run for elected office in
             the local governing body of such local governmental unit in
             which the employee is employed.

      Tenn. Code Ann. § 7-51-1501.

              According to the City of Clinton’s charter, the city council is the
      city’s legislative body and has the power to establish and administer the
                                          -4-
      city’s public school system. See City of Clinton Charter (1990). Thus, a
      city school teacher is disqualified from election to Clinton’s city council
      unless some other law or local ordinance authorizes a teacher to run for
      such an office. Neither the City of Clinton’s charter nor any municipal
      ordinance of the City of Clinton authorizes a city school teacher to run for
      the city council.

              Tenn. Code Ann. § 12-4-101 does not conflict with Tenn. Code Ann.
      § 7-51-1501. Section 12-4-101 concerns the personal interests of public
      officials and provides specific standards of conduct for municipal officials
      who are also municipal employees. Tenn. Code Ann. § 7-51-1501’s
      prohibition is a general disqualification for candidacy. That statute permits
      a city employee to serve on a city legislative body if such candidacy is
      “otherwise authorized by law or local ordinance.” A city’s legislative body
      may pass an ordinance permitting a city employee to serve on the city’s
      legislative body. Thus, Tenn. Code Ann. §§ 7-51-1501 and 12-4-101 do
      not conflict.

       In April and May 2019, the Trial Court heard Stamey’s and the Commission’s
motions. In May 2019, the Trial Court resolved the case through two separate orders
granting the respective motions. In its order granting the Commission’s motion for
judgment on the pleadings, the Trial Court stated, as relevant:

              The only activity the Plaintiff alleges the Defendants, Anderson
      County Election Commission, took in relation to this cause of action was to
      certify the election results on November 19, 2018 after the election which
      took place on November 6th, 2018. This action is solely within the
      ministerial capacity.
              There was no challenge made to the qualifications of E.T. Stamey
      with the Anderson County Election Commission prior to the election. The
      Plaintiff never voiced any concerns with Mr. Stamey’s qualification until
      after the election of November 6th, 2018. The Election Commission was
      never requested and never conducted any type of review of Mr. Stamey’s
      qualifications to be on the ballot. The only action the Plaintiff alleges the
      Anderson County Election Commission took in relation to this cause of
      action was to certify the results after the election.
              Finding that this action by the Anderson County Election
      Commission falls solely within its ministerial capacity pursuant to City of
      Memphis v. Shelby County Election Com’n, 146 S.W.3d 531, 536-537
      (Tenn. 2004); . . . and Bivens v. White, No. E2014-02251-COA-R3-CV,
      2015 WL 5444126, at *8 (Tenn. Ct. App. Sept. 16, 2015). For the reasons
                                           -5-
          stated above the Plaintiff makes no claim upon which relief can be granted
          against the Anderson County Election Commission and the Motion for
          Judgment of the Pleadings is granted.
                  The court will make no additional findings regarding the allegation
          of the Defendants regarding relief requested by the Plaintiff being
          inconsistent with T.C.A. §2-17-112 and T.C.A. §2-17-113 due to the fact
          that such a determination is not warranted by this court at this time, having
          previously found under separate order dated May 6th 2019, that the Plaintiff
          is not entitled to relief upon granting the Defendant, E.T. Stamey’s Motion
          for Summary Judgment being granted.

        The Trial Court granted Stamey’s motion for summary judgment and denied the
remainder of the Commission’s motion as moot, as well. The Trial Court incorporated its
oral ruling into its written order. In its oral ruling, the Trial Court stated, in part:

                  Article VIII1 of the Charter says that the City shall, by ordinance,
          have the power to establish, control, administer, and manage public schools
          for its citizens. And then subsection B of Article VIII says, establish a
          board of education or other such boards and offices as it may deem
          necessary for a City school system. So Article VIII shows that the City of
          Clinton did choose, as was its right as a municipality, to form a City school
          system. It, also, acknowledges that they are forming a school board. Now,
          under the ordinances, Title 2 deals with the school board elects to maintain
          a school system under 2-101. 2-106 governs the formation of the board of
          education. Once that is done, once the City chooses to form a municipal
          school system, and, therefore, establishes its school board, Tennessee Code
          Annotated 49-2-203 decides and declares what powers that that school
          board has. Whether the Charter -- it goes on to say, that the City is going to
          manage, that power is vested by state law with the school board. All right.
          In my notes I have a note that at this point I want to note that that 49-2-203
          statute that sets forth what are the duties and the powers of the school board
          are the same as it would be for any county school system. Why is that
          important? That’s important because the Court’s review of case law. So I
          want to lay that foundation. So now we are going to look at the case law.
                  This is the Putnam County Education Association versus Putnam
          Commission, and it dealt with a disagreement between the county school
          board and the county commission regarding the budget for schools. And
          I’m going to read several sections from this case as well. In its holding, the
          court found that the supervision and control of the schools of a county, the

1
    The Trial Court later would clarify it meant Article VII rather than Article VIII.
                                                       -6-
      employment of teachers, the fixings of salary, erecting of buildings is
      vested with the county board of education pursuant to statute 49-2-203.
      However, the county commission has the duty to levy tax for the needed
      school funds because it is the only agency clothed with such power. That is
      the same in this situation with the City of Clinton. They are the only power
      that can levy tax. So the court in Putnam is acknowledging that there is a
      monetary connection between the county and the county school system.
      The case at hand, the Putnam County case, had to do with the limitation of
      power to exercise a line-item veto, but the court went on to say that the case
      requires an understanding that a local school system is separate from the
      county government, and noted back to the 1926 case of Boles, holding that
      our courts have long recognized the separation of powers of the two
      entities. It, also, requires an understanding that while a county government
      controls funding, the local board of education has exclusive control over
      many operational aspects of educational policy. The two entities have
      separate origins, functions, and management. The separate origin of each is
      succinctly explained in this other case, which we don’t need to go into.

                                           ***

             I am aware that this is in opposition to the 20[0]8 Attorney General’s
      opinion that was filed as part of this case. However, I want to note several
      things. One, the Attorney General’s opinion is not binding on this Court. I
      have reviewed the Attorney General’s opinion and find that it did not take
      into account the state law governing municipal school systems under Title
      49 and the statutes that I have previously discussed. I, also, found that it
      did not take into account the powers and duties that are vested with the city
      school system under 49-2-203. And that, also, did not take into account the
      history of the case law holding that school boards are separate and distinct
      from their local governing bodies. Therefore, this Court issues its ruling. I
      am aware it’s in opposition of that Attorney General’s opinion, but the
      Court finds, as a matter of law, reviewing the statutes, as well as the case
      law, that Mr. Stamey is an employee of Clinton City Schools and not an
      employee of the City of Clinton. And as such, the statute governing the
      alleged ineligibility to hold the Clinton City Council position, 7-51-1501,
      does not apply in this case. Summary judgment is granted to Mr. Stamey.
      And that concludes this matter.

(Format modified). Young timely appealed to this Court.



                                           -7-
                                       Discussion

        Although not stated exactly as such, Young raises the following two issues on
appeal: 1) whether the Trial Court erred in declining to hold that the seat Stamey held on
the Clinton City Council became vacant when he accepted a job with CCS and that
Stamey was disqualified from appearing on the ballot for that seat; and, 2) whether the
Trial Court erred in granting the Commission’s motion for judgment on the pleadings, or,
if converted, motion for summary judgment, on grounds that the Commission acted
solely in its ministerial capacity. The Commission raises its own separate issue of
whether the Trial Court’s judgment should be affirmed on alternative grounds, namely
that the Commission was not a necessary party to the election challenge and that the
relief requested by Young is inconsistent with Tennessee law.

      Stamey filed a motion for summary judgment, which was granted. As our
Supreme Court has instructed regarding the standard of review on motions for summary
judgment:

             Summary judgment is appropriate when “the pleadings, depositions,
      answers to interrogatories, and admissions on file, together with the
      affidavits, if any, show that there is no genuine issue as to any material fact
      and that the moving party is entitled to a judgment as a matter of law.”
      Tenn. R. Civ. P. 56.04. We review a trial court’s ruling on a motion for
      summary judgment de novo, without a presumption of correctness. Bain v.
      Wells, 936 S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist
      Healthcare–Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing
      so, we make a fresh determination of whether the requirements of Rule 56
      of the Tennessee Rules of Civil Procedure have been satisfied. Estate of
      Brown, 402 S.W.3d 193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev.
      Corp., 387 S.W.3d 453, 471 (Tenn. 2012)).

                                           ***

      [I]n Tennessee, as in the federal system, when the moving party does not
      bear the burden of proof at trial, the moving party may satisfy its burden of
      production either (1) by affirmatively negating an essential element of the
      nonmoving party’s claim or (2) by demonstrating that the nonmoving
      party’s evidence at the summary judgment stage is insufficient to establish
      the nonmoving party’s claim or defense. We reiterate that a moving party
      seeking summary judgment by attacking the nonmoving party’s evidence
      must do more than make a conclusory assertion that summary judgment is
                                            -8-
      appropriate on this basis. Rather, Tennessee Rule 56.03 requires the
      moving party to support its motion with “a separate concise statement of
      material facts as to which the moving party contends there is no genuine
      issue for trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a
      separate, numbered paragraph and supported by a specific citation to the
      record.” Id. When such a motion is made, any party opposing summary
      judgment must file a response to each fact set forth by the movant in the
      manner provided in Tennessee Rule 56.03. “[W]hen a motion for summary
      judgment is made [and] . . . supported as provided in [Tennessee Rule 56],”
      to survive summary judgment, the nonmoving party “may not rest upon the
      mere allegations or denials of [its] pleading,” but must respond, and by
      affidavits or one of the other means provided in Tennessee Rule 56, “set
      forth specific facts” at the summary judgment stage “showing that there is a
      genuine issue for trial.” Tenn. R. Civ. P. 56.06. The nonmoving party
      “must do more than simply show that there is some metaphysical doubt as
      to the material facts.” Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S.
      Ct. 1348. The nonmoving party must demonstrate the existence of specific
      facts in the record which could lead a rational trier of fact to find in favor of
      the nonmoving party. If a summary judgment motion is filed before
      adequate time for discovery has been provided, the nonmoving party may
      seek a continuance to engage in additional discovery as provided in
      Tennessee Rule 56.07. However, after adequate time for discovery has
      been provided, summary judgment should be granted if the nonmoving
      party’s evidence at the summary judgment stage is insufficient to establish
      the existence of a genuine issue of material fact for trial. Tenn. R. Civ. P.
      56.04, 56.06. The focus is on the evidence the nonmoving party comes
      forward with at the summary judgment stage, not on hypothetical evidence
      that theoretically could be adduced, despite the passage of discovery
      deadlines, at a future trial.

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015).

        For its part, the Commission filed a motion for judgment on the pleadings, which
was granted. “[A] motion for judgment on the pleadings is ‘in effect a motion to dismiss
for failure to state a claim upon which relief can be granted.’” King v. Betts, 354 S.W.3d
691, 709 (Tenn. 2011) (citations omitted). Our Supreme Court has instructed:

      In reviewing a trial court’s ruling on a motion for judgment on the
      pleadings, we must accept as true “all well-pleaded facts and all reasonable
      inferences drawn therefrom” alleged by the party opposing the motion.
                                             -9-
       McClenahan v. Cooley, 806 S.W.2d 767, 769 (Tenn. 1991). In addition,
       “[c]onclusions of law are not admitted nor should judgment on the
       pleadings be granted unless the moving party is clearly entitled to
       judgment.” Id.
Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d 466, 470 (Tenn. 2004).
“We should uphold granting the motion only when it appears that the plaintiff can prove
no set of facts in support of a claim that will entitle him or her to relief.” Young v.
Barrow, 130 S.W.3d 59, 63 (Tenn. Ct. App. 2003). Our standard of review is de novo
with no presumption of correctness as to the Trial Court’s decision. Id.

        We first address whether the Trial Court erred in declining to hold that the seat
Stamey held on the Clinton City Council became vacant when he accepted a job with
CCS and that Stamey was disqualified from appearing on the ballot for that seat. A key
statute relied upon by Young is Tenn. Code Ann. § 7-51-1501, which provides in full:

      Notwithstanding any county, municipal, metropolitan, or other local
      governmental charter to the contrary, and notwithstanding any resolution or
      ordinance adopted by any such county, municipality or other local
      governmental unit to the contrary, every employee of every such local
      governmental unit shall enjoy the same rights of other citizens of Tennessee
      to be a candidate for any state or local political office, the right to
      participate in political activities by supporting or opposing political parties,
      political candidates, and petitions to governmental entities; provided,
      further, the city, county, municipal, metropolitan or other local government
      is not required to pay the employee’s salary for work not performed for the
      governmental entity; and provided, further, that unless otherwise authorized
      by law or local ordinance, an employee of a municipal government or of a
      metropolitan government shall not be qualified to run for elected office in
      the local governing body of such local governmental unit in which the
      employee is employed.

Tenn. Code Ann. § 7-51-1501 (2015) (emphasis added). Young also cites Article I, § 13,
of the Charter for the Town of Clinton, Tennessee, which provides, as relevant, that “[a]
vacancy shall exist if the Mayor or a Councilmember . . . accepts a position of
employment with the City. . . .” In addition, Young cites to certain statutes that in his
view reveal that municipalities retain control over their own school systems. One such
statute provides that “[t]he board of each municipality voting for and collecting the tax
provided for in § 49-2-401 shall have exclusive control and management over such
common schools.” Tenn. Code Ann. § 49-2-402 (2016). As to what constitutes a board,
“unless the context otherwise requires . . . ‘Board,’ ‘local board,’ or ‘local board of
education’ means the board of education that manages and controls the respective local
                                           -10-
public school system.” Tenn. Code Ann. § 49-1-103(1) (2016). In his reply brief, Young
argues thusly:

              Obviously, “the board” of a “municipality” is its chief governing
      body, here, the Board of Mayor and Councilmembers, not the school board.
      Likewise, the only governing body of a municipality authorized to set tax
      rates, vote for and collect any kind of tax, including a school tax, is the city
      council or other chief governmental body. School boards, on the other
      hand, have no power of taxation whatsoever, and their annual budgets
      require approval, appropriation and tax ordinances or resolutions by the
      municipality.

Summarizing his position, Young contends that “[t]he Clinton City School Board and
Clinton Board of Mayor and Councilmembers are separate governing bodies of the same
municipal corporation, and as an employee of the Clinton City School System, Mr.
Stamey is an employee of the municipal corporation.”

       In response, Stamey argues that CCS and Clinton are distinct entities
notwithstanding the fact that CCS depends on Clinton for its budget. Stamey asserts that
in every other respect, CCS effectively is autonomous. In his brief, Stamey argues:

             In practice, it is nonsensical for Mr. Stamey to be considered a city
      employee. If Mr. Stamey were to engage in misconduct, the City Council
      would have no mechanism for his discipline or removal. The City Council
      does not have the power to make line-item changes to CCS’s budget to
      harm or enrich Mr. Stamey. The decision about his employment and the
      conditions thereof rests with the director of schools. That director of
      schools is employed by virtue of a contract with the Board of Education,
      not the City. To the extent that [CCS Director of Schools] Ms. [Kelly]
      Johnson needs oversight in her employment, that oversight does not come
      from the City of Clinton; rather, it comes from the Board of Education.
      Absent the ability to control, hire, or terminate, the City of Clinton cannot
      be found to be Mr. Stamey’s employer.

(Citation omitted). Stamey relies heavily on Putnam County Educ. Ass’n v. Putnam
County Com’n, a Tennessee Court of Appeals case articulating the distinct natures of
county governments and county school systems. While the present case involves a
municipal school system, Stamey argues the same reasoning applies. In Putnam County
Educ. Ass’n, this Court discussed as follows:



                                           -11-
       The limitation on a county commission’s right to exercise a line-item
veto requires an understanding that the local school systems are separate
from the county governments. Cloudia Hill v. McNairy County, No. 03-
1219-T, 2004 WL 187314, at *1 (W.D. Tenn. Jan. 15, 2004); see also
Boles, 280 S.W. 27 (Tenn. 1926) (holding that our courts have long
recognized the separation of the powers of the two entities). It also requires
an understanding that while the county government controls funding, “the
local board of education has exclusive control over many operational
aspects of education policy.” State ex rel. Weaver v. Ayers, 756 S.W.2d
217, 221-22 (Tenn. 1988). The two entities have separate origins,
functions, and management. The separate origin of each is succinctly
explained in Rollins v. Wilson County Government, 967 F. Supp. 990, 996
(M.D. Tenn. 1997).

       [P]ublic school systems within the state of Tennessee were
       established by the Constitution of the State of Tennessee. See
       Art. 11, § 12, Tenn. Const. Although counties were also
       established as arms of state government, counties were
       statutorily created by the state legislature, rather than by the
       state constitution. State v. Stine, 200 Tenn. 561, 292 S.W.2d
771, 772 (1956); Bayless v. Knox County, 199 Tenn. 268, 286
S.W.2d 579, 587 (1955).

Rollins, 967 F. Supp. at 996. Counties and school systems perform separate
functions. Hill v. McNairy County, 2004 WL 187314, at *2. The fact that
there are financial connections between a local school system and local
government does not detract from the essentially separate functions of these
two entities. Id.

              A county is a corporation run by its local officials.
       See, e.g. State v. Read, 152 Tenn. 442, 446-47, 278 S.W. 71
       (Tenn. 1925). The schools of a county, on the other hand, are
       operated and maintained through the agency of the county
       board of education and a superintendent. Reed v. Rhea
       County, 189 Tenn. 247, 225 S.W.2d 49, 50 (1949). The
       school board and superintendent are not employees of the
       county government, but rather perform separate and distinct
       functions. Affidavit of James L. Francis. See also, State ex
       rel. Boles v. Groce, 152 Tenn. 566, 280 S.W. 27, 28 (1926)
       (discussing the separation of powers between a county school
       board and county government officials); Morgan County Bd.
                                     -12-
             of Commissioners, et al. v. Morgan County Bd. of Ed., 1994
WL 111457, *3-*4 (Tenn. App. 1994) (describing county
             school board and county commission as two separate entities
             with separate powers).

      Hill v. McNairy County, 2004 WL 187314, at *2 (citing Rollins v. Wilson
      County Government, 154 F.3d 626, 629-630 (6th Cir. 1998) (quoting the
      District Court in Rollins v. Wilson County Government, 967 F. Supp. 996-97
      (some citations omitted in the original)).

Putnam County Educ. Ass’n v. Putnam County Com’n, No. M2003-03031-COA-R3-CV,
2005 WL 1812624, at *4-5 (Tenn. Ct. App. Aug. 1, 2005) (footnote omitted), no appl.
perm. appeal filed.

      Stamey cites also to Tenn. Code Ann. § 49-2-127 for the proposition that
municipal school systems are entities empowered along the same lines as county school
systems. Tenn. Code Ann. § 49-2-127 provides, as pertinent:

      The initial board of education shall plan and manage the formation of the
      new city school system and, subsequently, shall manage and operate the
      system when student instruction commences. The board shall possess all
      powers and duties granted to or required of boards of education as set forth
      by § 49-2-203 or other statute, including, but not limited to, employment of
      a full-time director of schools and other personnel; and construction,
      acquisition, lease, or modification of buildings and facilities.

Tenn. Code Ann. § 49-2-127(c) (2016) (emphasis added).

       We note that our research yielded one opinion wherein our Supreme Court
arguably referred to city school employees as city employees. In a case dealing with the
pension fallout from the abolition of Knoxville’s city school system, our Supreme Court
observed that “the city [of Knoxville] maintained a local pension plan for all of its
employees, including employees of the City School System.” Knox County v. City of
Knoxville, 786 S.W.2d 936, 937 (Tenn. 1990). The High Court went on to conclude that
“[t]he members of the City Pension System are entitled to all the benefits provided for
them in accordance with their contractual relationship with the City of Knoxville under
the provisions of the pension act.” Id. at 941.

      We do not believe this opinion answers the question before us, however. In Knox
County, there was no question but that the employees at issue were in the pension plan.
Our Supreme Court did not address how or why these city school employees were city
                                          -13-
employees; it simply referred to them as such. Given this, we cannot conclude that our
Supreme Court has ruled on whether municipal school board employees are city
employees. This being so, our inquiry continues.

        In determining whether Stamey is a Clinton city employee, we consider CCS’s
relationship to Clinton in light of the aforementioned statutes and caselaw. Young points
out correctly that Putnam County Educ. Ass’n is an unpublished case, thus is not binding.
We find it persuasive, nevertheless. This is so even though that case involved a county
rather than municipal school system. The same reasoning applies. To regard CCS and
Clinton as two conjoined entities of the same municipal body would be to ignore the
statutory framework reflecting the relative independence of school boards, including
municipal school boards. Municipal boards of education “shall manage and operate the
system” and “shall possess all powers and duties granted to or required of boards of
education as set forth by § 49-2-203 or other statute. . . .” Tenn. Code Ann. § 49-2-
127(c) (2016). Tenn. Code Ann. § 49-2-203 sets out the range of duties and powers for
local boards of education. Municipal school boards are not, therefore, mere appendages
of cities. They enjoy a high degree of autonomy. Like county schools relative to county
governments, they “perform separate functions.” Putnam County Educ. Ass’n, 2005 WL
1812624, at *5.

        Young’s reliance on Tenn. Code Ann. § 49-2-402 and its provision regarding
exclusive control and management by boards of municipalities collecting tax for common
schools is, in our view, misplaced. As stated in Putnam County Educ. Ass’n, “[t]he fact
that there are financial connections between a local school system and local government
does not detract from the essentially separate functions of these two entities.” 2005 WL
1812624, at *5 (footnote omitted). Young is correct that CCS depends on Clinton for its
budget and funding. To that extent, Clinton “manages” or “controls” CCS. However,
Clinton does not actually administer CCS. Clinton provides funding and then CCS
manages its own affairs. Despite being a creation of Clinton, CCS is autonomous in its
day-to-day functions. For instance, Stamey was hired by the CCS Director of schools,
not the Clinton City Council. Stamey is not accountable to the Clinton City Council.
The Clinton City Council lacks authority to discipline or fire Stamey. It would be an odd
employment relationship indeed were Stamey to be a city employee when the city can do
nothing about him. Were Stamey a member of the CCS Board of Education, this case
likely would have a different result. However, Stamey is a Clinton city councilman, and
in that role, he has no direct input on the management of CCS.

       As was the Trial Court, we are unpersuaded by Tennessee Attorney General
Opinion 08-72, which addressed a different scenario, and also failed to grasp the
autonomy of the municipal school system. Given the caselaw explaining the separate
nature of county school systems as distinct from county governments, the logic of
                                          -14-
analogizing that to municipal school boards, and a statutory framework that empowers
municipal school boards in a manner akin to any other local board of education, we hold
that Stamey is not a city employee. Rather, Stamey is a city councilman for Clinton, and
he works separately for CCS. Tenn. Code Ann. § 7-51-1501 does not bar him from
serving on the city council under these circumstances.

       Even if we err in our determination and Stamey is, in fact, a city employee,
another basis would lead to affirmance of the Trial Court’s judgment. One statute, Tenn.
Code Ann. § 49-5-301, specifically permits noninstructional public school personnel like
Stamey to run for public office. This statute provides: “Notwithstanding any law except
§§ 8-23-201 and 49-2-203 to the contrary, noninstructional personnel employed by any
public school in this state shall be eligible to run for public office.” Tenn. Code Ann. §
49-5-301 (2016). Neither Tenn. Code Ann. § 8-23-201, which deals with overtime and
related matters, nor Tenn. Code Ann. § 49-2-203, insofar as it renders members of local
boards of education ineligible for election as teacher or other compensated position under
the board, have any application here.

       Young, unbowed, argues that Tenn. Code Ann. § 49-5-301 “is superceded by both
the more recent and specific statute [Tenn. Code Ann. § 7-51-1501] as well as by the
more recent and specific charter provision itself.” We believe Young has it backwards.
Tenn. Code Ann. § 7-51-1501 (2015) contains the caveat “unless otherwise authorized by
law or local ordinance.” Tenn. Code Ann. § 49-5-301 is an example of “otherwise”
authorizing law. Young’s reliance on the Clinton City Charter is misplaced, as well. As
our Supreme Court has stated regarding conflicts between city charters and statutes,
“[e]ven if such a requirement was in the charter . . . the above Code Section, which is a
general law of the State, would take precedence over what is contained in the City
charter.” Walldorf v. City of Chattanooga, 237 S.W.2d 939, 941 (Tenn. 1951).
Additionally, Attorney General Opinion 08-72 dealt with a school teacher and not
“noninstructional personnel employed by any public school in this state. . .” as is Stamey.
The clear intent of our General Assembly in enacting Tenn. Code Ann. § 49-5-301 was to
treat noninstructional personnel differently from instructional personnel as to their being
“eligible to run for public office.”

      As did the Trial Court, we find no genuine issues of material fact for trial. For the
reasons stated, Stamey is entitled to judgment as a matter of law. We affirm the Trial
Court’s grant of summary judgment in favor of Stamey.

       The next and final issue we address is whether the Trial Court erred in granting the
Commission’s motion for judgment on the pleadings, or, if converted, motion for
summary judgment, on grounds that the Commission acted solely in its ministerial
capacity. Young contends that the Commission’s motion should be regarded as one for
                                           -15-
summary judgment because matters outside the pleadings were presented in support of it.
As we will discuss, the outcome is the same under either standard.

        “In discharging their statutory duties, county election commissions perform both
ministerial and discretionary functions.” McFarland v. Pemberton, 530 S.W.3d 76, 94
(Tenn. 2017). The Commission argues that certifying election results falls under its
ministerial functions. According to statute, “[a]fter completing the comparison of the
returns, the county election commission shall make and certify the official tabulation and
certification of results, showing both precinct and county totals. . . .” Tenn. Code Ann. §
2-8-105 (2014). This leaves no flexibility as to what the Commission must do with
respect to certification. In another case where an allegation of disqualification was made
after voting had commenced, we stated:

               The defendants filed motions to dismiss. The MCEC argued that its
       role was limited to a ministerial capacity and that it was statutorily required
       to place qualified candidates on the ballot, tabulate the votes cast, and
       certify the results. The MCEC claimed that it did not receive information
       concerning White’s alleged disqualification until after early voting had
       commenced. The commissioners argued that they were not individually
       liable because they acted in their official capacity as commissioners.

                                            ***

              While not raised as an issue on appeal by Bivens, the MCEC argues
       that the trial court did not err in dismissing the complaint against it and its
       commissioners. We agree with the MCEC. The MCEC operates in a
       ministerial capacity and does not have the discretion to remove candidates
       from the ballot without statutory authority. Tenn. Code Ann. § 2-5-204;
       see City of Memphis v. Shelby Cnty. Election Comm’n, 146 S.W.3d 531,
       535 (Tenn. 2004) (discussing the ministerial role of an election
       commission);. . . White never filed a request to withdraw from the election.
       Tenn. Code Ann. § 2-5204(b). Accordingly, we affirm the dismissal of the
       MCEC and its commissioners as parties to this suit.

Bivens v. White, No. E2014-02251-COA-R3-CV, 2015 WL 5444126, at *2, 8 (Tenn. Ct.
App. Sept. 16, 2015) (footnote omitted), Rule 11 appl. perm. appeal denied Jan. 14,
2016.

       Here, Young’s allegation of Stamey’s disqualification occurred after the election
was over. The Commission was legally bound in its ministerial capacity to certify the
election results. Our General Assembly has not seen fit to bestow upon election
                                            -16-
commissions the discretion to refrain from certifying election winners on the basis of
tardy challenges to a candidate’s qualifications. This is true irrespective of when—after
the election—the Commission received notice of a potential issue with Stamey’s
qualifications. Whether couched as a motion for summary judgment or judgment on the
pleadings, Young has failed to state a claim against the Commission.

       We find it unnecessary to address the Commission’s issue of whether additional
grounds would sustain the Trial Court’s judgment. Any discussion of remedy is moot as
a result of our conclusion that Stamey is not disqualified from serving on the city council
and his seat never became vacant. We affirm the judgment of the Trial Court in its
entirety.

                                       Conclusion

       The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
Appellant, Ronald C. Young, and his surety, if any.


                                          _____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                           -17-